


Exhibit 10.45


Staples, Inc.
Senior Executive Long Term Disability
Supplemental Coverage Reimbursement Policy
 
Coverage under the Company's Group Long Term Disability (LTD) Plan, which only
covers base salary, and Supplemental LTD Plan, which covers any excess base
salary and bonus, are fully paid for by our associates.  For senior executives
earning an annual base salary in excess of $400,000 (“Named Executive Officers
”) and electing supplemental LTD coverage,  the Company annually reimburses
through bonuses (on a grossed up basis) the Named Executive Officers for their
premiums related to any supplemental LTD coverage due to base salary, and the
Company expects such annual aggregate bonuses to be approximately $32,000.










